Citation Nr: 0501091	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for 
fungus infection of the feet.

2.  Entitlement to an increased (compensable) initial 
evaluation for peripheral neuropathy, left lower extremity 
associated with diabetes mellitus.

3.  Entitlement to an increased (compensable) initial 
evaluation for peripheral neuropathy, right lower extremity 
associated with diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Pittsburg, Pennsylvania Regional Office 
(RO).  In an October 2002 rating decision the RO granted the 
veteran service connection for peripheral neuropathy 
involving the right and left lower extremities and rated each 
extremity as noncompensably disabling.  This rating decision 
also granted the veteran service connection for fungus 
infection of the feet.  A rating decision, dated in April 
2003, severed service connection for this disorder. 

In August 2004 the veteran appeared at the RO and via a 
videoconference hearing offered testimony before the 
undersigned member of the Board sitting in Washington, DC.  A 
transcript of the veteran's testimony has been associated 
with his claims file.    

The veteran filed his original claim for service connection 
for a skin disorder based on exposure to Agent Orange in 
August 2002.  In the October 2002 rating action it was stated 
that service connect for a fungus infection of the feet was 
granted based on aggravation by the diabetes mellitus and 
that the disorder was not incurred in or aggravated by 
service.  However, in the October 2002 notification letter he 
was informed that the fungus infection of the feet was 
related to military service.  During the August 2004 
videoconference hearing he again raised the issue of service 
connection for a skin disorder of the feet on a direct basis.  
This issue is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking restoration of service connection for 
a fungus infection involving his feet and initial 
(compensable) evaluations for his service-connected 
peripheral neuropathies of the right and left lower 
extremities, which he contends are more disabling than 
currently evaluated.  

At his August 2004 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
within the immediate post service period he was treated by a 
private physician for fungal infection involving his feet, 
which had its onset in service.  The veteran has submitted 
executed VA Forms 21-4142's, Authorization and Consent to 
Release Information to VA relative to private medical records 
which he testified were pertinent to his claims and requested 
that the VA obtain these records.  

Following a VA examination in January 2003 the examiner 
concluded that the veteran's fungal infection of the feet was 
not caused by the diabetes.  The examiner did not 
specifically rule aggravation as set forth in in Allen v. 
Brown, 7 Vet. App. 439 (1995).

In view of the foregoing, the case is being REMANDED for the 
following actions:

1.  Using the VA Form 21-4142's submitted 
by the veteran in connection with his 
hearing in August 2004, contact the 
veteran's private physicians and request 
that they provide all records of 
treatment pertaining to the veteran for 
his service connected peripheral 
neuropathy of the right and left lower 
extremities as well as for a fungus 
infection involving his feet at any time 
from August 1968 to the present.  

Any records obtained should be associated 
with the claims file.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran should be notified in 
writing.

2.  Thereafter, the claims folder should 
be forwarded to the VA examiner who 
conducted the January 2003 examination 
for an addendum.  After reviewing the 
records the examiner is request to render 
an opinion as to whether it is as likely 
as not that the diabetes is aggravating 
the fungus infection of the feet.  If the 
examiner desires another examination it 
should be conducted.  A complete rational 
for any opinion expressed should be 
include in the report

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status. If any of the benefits 
sought on appeal remains denied the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




